


FIRST AMENDMENT TO OWNERSHIP LIMIT
WAIVER AGREEMENT (COHEN & STEERS)


THIS FIRST AMENDMEN TO OWNERSHIP LIMIT WAIVER AGREEMENT (this “Amendment”),
dated as of April 19, 2011, is between Lexington Realty Trust, a Maryland real
estate investment trust (the “Company”), and Cohen & Steers Capital Management,
Inc., a New York corporation (for itself and on behalf of certain affiliated
entities, as set forth herein), and amends that certain Ownership Limit Waiver
Agreement, dated as of November 18, 2010, between the Company and Cohen & Steers
Capital Management, Inc. (the “Agreement”). Capitalized terms used, but not
otherwise defined, in this Agreement shall have the meanings given to them in
the hereinafter-mentioned Declaration.


RECITALS


A. Cohen & Steers Capital Management, Inc., together with its affiliates
(collectively, “Cohen & Steers”), has requested that the Company consider an
increase in the amount of Series D Preferred Stock of the Company that is set
forth in Section 1.1(A) of the Agreement from 1,001,443 shares of Series D
Preferred Stock of the Company to 1,250,000 shares of Series D Preferred Stock
of the Company (the “Increase”).


B. Pursuant to subparagraph (a)(9) of Article IX of the Declaration, the
Company’s Board of Trustees has adopted resolutions approving the Increase on
the terms and conditions hereinafter set forth.


AGREEMENT


1.  
Amendment to Section 1.1(A) of the Agreement.  Section 1.1(A) of the Agreement
is hereby amended to replace the phrase “1,001,443 shares of Series D Preferred
Stock of the Company” with the phrase “1,250,000 shares of Series D Preferred
Stock of the Company.”



2.  
Ratification and Confirmation of the Agreement; No Other Changes.  Except as
modified by this Amendment, the Agreement is hereby ratified and affirmed in all
respects.  Nothing herein shall be held to alter, vary or otherwise affect the
terms, conditions and provision of the Agreement, other than as stated above.



3.  
Governing Law.  All questions concerning the construction, validity and
interpretation of this Amendment shall be governed by and construed in
accordance with the domestic laws of the State of Maryland, without giving
effect to any choice of law or conflict of law provision (whether of the State
of Maryland or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Maryland.



[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

Each of the parties has caused this Amendment to be signed by its duly
authorized officers as of the date set forth in the introductory paragraph
hereof.






THE COMPANY
 
Lexington Realty Trust
 
 
By: /s/ T. Wilson Eglin_____________
Name: T. Wilson Eglin
Title: Chief Executive Officer
 
 
COHEN & STEERS
 
Cohen & Steers Capital Management, Inc.
 
 
By: /s/ William Scopell_________________
Name: William Scopell
Title: Senior Vice President
 
 